Concurring and Dissenting Opinion by
Mr. Justice Cohen:
By pretrial conference it was decided that two actions serving as test cases on liability were to be tried together, one to bind all injured firemen, the other to bind all deceased fireman. The court below, by amended order, departed from the procedure agreed upon at the pretrial conference and granted a new trial as to six of the thirty-two firemen. It did so because it felt the record indicated that contributory negligence was an issue as to these six and that a manifest injustice would be done if the defendants were not permitted to raise that issue. The pretrial order was silent as to how contributory negligence could be raised against individual plaintiffs. The lower court refused to grant a new trial as to the others because it felt the parties should be bound by their agreeemnt (contained in the pretrial order) and because the record did not indicate that there was a jury issue on contributory negligence *85as to them. The majority affirms the lower court’s order.
There is little authority as to what types of cases are suitable for treatment as test eases. Because our courts now face such a backlog of cases and because the test case device (by way of pretrial orders) offers some relief from that pressure, it seems appropriate to determine when, or at least when not, such a device should be used. One factor that must be present is the identity of issues, both factual and legal, in all cases that are subject to the order. Of course, the facts can only be developed later as the trial proceeds so the judge must use whatever is available to determine whether the case is of the type in which the facts are identical as to all parties or in which different facts will have no legal significance. It should have been obvious that this case does not fit into that category. The various firemen likely had different amounts of knowledge about this situation and fires in general, were in different locations and were doing different things at the time of the explosion. Therefore, it was improper for the lower court to have entered such a pretrial order, and a new trial should be granted as to all plaintiffs.
It should not matter that the pretrial order was bargained for or that no objection was raised until after the verdict because this is a matter of the integrity of the judicial system, something over which the parties have no control. As a matter of our supervisory powers over this Commonwealth’s courts, we should hold that no court should use the test case device when it is obvious that facts pertaining to individual plaintiffs have legal significance apart from facts before the court in the representative suit. It is important for this Court to establish guidelines for this type of action because in the proper circumstances it can be quite useful.
*86For these reasons, I think a new trial should be granted both as to the six and also the other firemen.